IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alex Robert McGarvey,                         :
                Petitioner                    :
                                              :
              v.                              :
                                              :
Pennsylvania Board of                         :
Probation and Parole,                         :   No. 1178 C.D. 2019
                  Respondent                  :   Submitted: June 5, 2020


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                       FILED: July 17, 2020

              Alex Robert McGarvey (McGarvey) petitions this Court for review of
the Pennsylvania Board of Probation and Parole’s1 (Board) July 22, 2019 order
denying his request for administrative relief. The sole issue before this Court is
whether the Board used an incorrect parole date to calculate McGarvey’s reparole and
maximum sentence dates. After review, we affirm.
              McGarvey is currently an inmate at State Correctional Institution (SCI) –
Dallas. On April 15, 2016, McGarvey was sentenced to 3 to 6 years of incarceration
for violation of intermediate punishment, and robbery (Original Sentence).                   See
Certified Record (C.R.) at 7. At that time, McGarvey’s maximum sentence release



       1
         Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation
and Parole was renamed the Pennsylvania Parole Board. See Sections 15, 16, and 16.1 of the Act of
December 18, 2019, P.L. 776, No. 115 (effective February 18, 2020); see also Sections 6101 and
6111(a) of the Prisons and Parole Code, as amended, 61 Pa. C.S. §§ 6101, 6111(a).
date was July 9, 2019. See id. On December 17, 2016, the Board paroled McGarvey
from his Original Sentence. See id.
            On September 21, 2017, a criminal complaint containing multiple
charges was filed against McGarvey in Cumberland County (Cumberland County
Charges). See C.R. at 12. On September 23, 2017, a criminal complaint containing
multiple charges was filed against McGarvey in York County (York County
Charges). See C.R. at 18. On September 29, 2017, the Board filed a detainer against
McGarvey. See C.R. at 24. On November 1, 2017, the Board issued a decision to
detain McGarvey pending disposition of the criminal charges. See C.R. at 28.
            On April 17, 2018, McGarvey pled guilty to Theft by Unlawful Taking
(Cumberland County Conviction) in the Cumberland County Common Pleas Court
(Cumberland County trial court), and was sentenced to serve 9 to 23 months in the
Cumberland County prison (Cumberland County Sentence). See C.R. at 29-30.
            On May 1, 2018, the Board issued a notice of charges and hearing with
respect to the Cumberland County Conviction. See C.R. at 31. McGarvey waived his
right to a revocation hearing and his right to counsel and admitted to the Cumberland
County Conviction.    See C.R. at 32-33.     On May 24, 2018, the Board denied
McGarvey credit for time he spent at liberty on parole. See C.R. at 51. By June 22,
2018 decision, the Board recommitted McGarvey as a convicted parole violator
(CPV) to serve 6 months of backtime for the Cumberland County Conviction. See
C.R. at 52-53.
            On July 6, 2018, McGarvey pled guilty to Access Device Issued to
Another Who Did Not Authorize Use (York County Conviction) in the York County
Common Pleas Court and was sentenced to 6 to 23 months of incarceration (York
County Sentence). See C.R. at 56.
            On August 8, 2018, the Board issued a notice of charges and hearing
with respect to the York County Conviction. See C.R. at 60. McGarvey again
                                         2
waived his right to a revocation hearing and his right to counsel and admitted to the
York County Conviction. See C.R. at 59. On August 23, 2018, the Board denied
McGarvey credit for time he spent at liberty on parole. See C.R. at 67. On October
17, 2018, the Board recommitted McGarvey as a CPV to serve 12 months of
backtime for the York County Conviction.2 See C.R. at 86-87.
              On January 23, 2019, the Board paroled McGarvey from his York
County Sentence. See C.R. at 89. On May 15, 2019, the Cumberland County trial
court paroled McGarvey from his Cumberland County Sentence, but directed that his
parole be retroactive to January 17, 2019 (Cumberland County Parole Order). See
C.R. at 90.
              On May 16, 2019, the Board issued a Recommitment Order calculating
McGarvey’s new maximum sentence date as May 18, 2021. See C.R. at 94-95. In
reaching its decision, the Board considered that McGarvey had 934 days remaining
on his Original Sentence when he was paroled on December 17, 2016. See C.R. at
92. The Board credited McGarvey with 200 days, which represents the period from
September 29, 2017 (at which time McGarvey was held on the Board’s detainer), to
April 17, 2018 (at which time McGarvey pled guilty and was sentenced on his
Cumberland County Charge). See id. Thus, applying the Board’s credit, McGarvey
had 734 days remaining on his Original Sentence. See id. The Board determined that
McGarvey became available to begin serving his backtime on May 15, 2019 (the
Cumberland County Parole Order date), rather than the January 17, 2019 effective
date specified by the Cumberland County trial court. See C.R. at 92, 94. On May 30,
2019, McGarvey filed an Administrative Remedies Form, challenging the Board’s
time calculations. See C.R. at 96-112. On July 22, 2019, the Board affirmed its May


      2
         The Board ordered that the imposed backtime for the Cumberland County Conviction and
the York County Conviction were to run concurrently for a total of 12 months of backtime. See
C.R. at 86.
                                             3
16, 2019 Recommitment Order. See C.R. at 113-114. McGarvey appealed to this
Court.3
              McGarvey contends that the Board incorrectly calculated his reparole
and maximum sentence dates because the Board based its calculations on the date the
Cumberland County Parole Order was filed (May 15, 2019), rather than the effective
parole date of January 17, 2019, as ordered therein.
              This Court has stated: “Section 6138(a)(5) of the Prisons and Parole
Code[4] [(Parole Code)] provides that once a parolee is recommitted as a [CPV], the
original sentence and any new sentences must be served consecutively rather than
concurrently. [See] 61 Pa.C.S. § 6138(a)(5). A ‘sentencing judge has no authority to
order’ otherwise.” Kerak v. Pa. Bd. of Prob. & Parole, 153 A.3d 1134, 1138 (Pa.
Cmwlth. 2016) (quoting Commonwealth v. Draper, 293 A.2d 614, 615 (Pa. Super.




       3
         “Our scope of review of the Board’s decision denying administrative relief is limited to
determining whether necessary findings of fact are supported by substantial evidence, an error of
law was committed, or constitutional rights have been violated.” Kazickas v. Pa. Bd. of Prob. &
Parole, 226 A.3d 109, 115 n.9 (Pa. Cmwlth. 2020) (quoting Fisher v. Pa. Bd. of Prob. & Parole, 62
A.3d 1073, 1075 n.1 (Pa. Cmwlth. 2013)).
       4
         61 Pa.C.S. § 6138(a)(5). Section 6138(a)(5) of the Parole Code provides:
              If a new sentence is imposed on the parolee, the service of the balance
              of the term originally imposed by a Pennsylvania court shall precede
              the commencement of the new term imposed in the following cases:
                       (i) If a person is paroled from a [s]tate correctional institution
              and the new sentence imposed on the person is to be served in the
              [s]tate correctional institution.
                     (ii) If a person is paroled from a county prison and the new
              sentence imposed upon him is to be served in the same county prison.
                      (iii) In all other cases, the service of the new term for the latter
              crime shall precede commencement of the balance of the term
              originally imposed.
61 Pa.C.S. § 6138(a)(5).
                                                   4
1972)); see also Bailey v. Pa. Bd. of Prob. & Parole, 591 A.2d 778 (Pa. Cmwlth.
1991).5
              Further, in Hoffman v. Pennsylvania Board of Probation & Parole (Pa.
Cmwlth. No. 17 C.D. 2018, filed October 23, 2018),6 this Court recognized:

              [S]entencing courts lack authority to grant retroactive
              parole. See Vann v. P[a.] B[d.] of Prob[. &] Parole (Pa.
              Cmwlth.[] No. 1067 C.D. 2017, filed April 10, 2018), slip
              op. at 12 (unreported) (trial court cannot grant retroactive
              parole and, thus, parolee [is] not entitled to credit for the
              time between the date he was sentenced to the date the trial
              court order granted parole); Moyer v. P[a.] B[d.] of Prob[.
              &] Parole (Pa. Cmwlth.[] No. 1666 C.D. 2007, filed May
              30, 2008), slip op. at 10 (unreported) (retroactive parole
              order is a nullity and, thus, parolee [is] not entitled to credit
              for time prior to the grant of parole from the county
              sentence); Banks v. P[a.] B[d.] of Prob[. &] Parole, 928
A.2d 384 (Pa. Cmwlth. [2007]) . . . (‘retroactive parole has
              no legal effect on availability to serve an existing state
              sentence’). This Court has expressly explained that a newly
              convicted parolee is not available to begin serving backtime
              on his original sentence until his release from a new
              sentence is announced. Banks, 928 A.2d at 387.

Hoffman, slip op. at 5-6 (footnote omitted). Thus, “a common pleas court, through
the use of retroactive parole, may not do indirectly what it is powerless to do directly;
namely, make a portion of [a p]etitioner’s Board imposed backtime run concurrently
with a newly imposed county sentence.” Bailey, 591 A.2d at 781.
              In accordance with the Parole Code and the above-referenced case law,
the Board properly recalculated McGarvey’s maximum sentence date and reparole


       5
          Bailey involved the application of what was commonly known as the Parole Act, Act of
June 19, 1911, P.L. 1059, as amended. The Parole Act was repealed by the Act of August 11, 2009,
P.L. 147, when the statute was codified into the Parole Code, 61 Pa.C.S. §§101-6309.
        6
          This Court acknowledges that its unreported memorandum opinions may only be cited “for
[their] persuasive value, but not as binding precedent.” Section 414(a) of the Commonwealth
Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a). Accordingly, the unreported
opinions cited herein are cited for their persuasive value.
                                               5
eligibility date based on the Cumberland County Parole Order date, rather than the
Cumberland County trial court’s retroactive effective parole date of January 17, 2019.
            For all of the above reasons, the Board’s order is affirmed.




                                      ___________________________
                                      ANNE E. COVEY, Judge




                                          6
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alex Robert McGarvey,                    :
                Petitioner               :
                                         :
            v.                           :
                                         :
Pennsylvania Board of                    :
Probation and Parole,                    :   No. 1178 C.D. 2019
                  Respondent             :


                                     ORDER

            AND NOW, this 17th day of July, 2020, the Pennsylvania Board of
Probation and Parole’s July 22, 2019 order is affirmed.




                                      ___________________________
                                      ANNE E. COVEY, Judge